Title: To Thomas Jefferson from the Ursuline Nuns of New Orleans, 23 April 1804
From: Ursuline Nuns of New Orleans
To: Jefferson, Thomas


          
             Sir
            New Orleans 23d. April 1804
          
           Emboldened by the favourable mention you have been pleased to make of their order, the Nuns of St. Ursula at New Orleans, take the liberty of addressing you on a subject highly interesting to their institution! they believe that without any direct application, the treaty of cession, and the sense of Justice which marks the character of the United States, would have secured to them the property they now possess, but considering a sacred deposit, they would fail in a duty they deem essential were they to ommit requesting, that it may be formally confirmed to them, and their successors, and that you may be pleased to communicate this request to the Legislative body in such a manner as you may deem proper,—It is dictated by no wish of personal gratification or private agrandizement, secluded from the World, its luxuries and vanities, wealth and the enjoyments it brings, would to them have no attraction.—devoted to religious duties, temporal advantages are not the objects of their pursuits but bound by a solemn obligation to employ their revenue in charitable uses, & their time in the education of Youth, they cannot but be anxious to know that the property which is to enable them to fulfil these duties will be secure to them,—it is not therefore their own cause but of the Publick which they plead—it is the cause of the Orphan, of the helpless child of Want, of the many who may be snatched from the paths of Vice & infamy under their guidance, & be trained up in the habits of Virtue & religion to be happy and useful—of Society which will be spared the burthen of the indigent & the depredations of Vice—of their Country itself, which cannot but acquire honour in fostering & protecting such benificent purposes. 
           These considerations, they know Sir, will have weight with you—they anticipate your support, because they are concious they deserve it—and they conclude with their ardent prayers for your personal happiness, & the prosperity of the Country whose affairs you direct, & have the honor to be, with the highest respect,
          Sir, yr. most obedt. humble Serts 
          
            Sr. Therese de Ste Xavier Farjon Superieure
            Sr de Ste Marie Olivier Assistante
            Sr de Ste Felicité Alzas Zelatrice
            Sr. Christine de St André Madier
            Sr. Charlote de Ste Therese de Mouÿ
            Sr Emélie de St François Jourdan
            Sr Rosalie de Ste. Scolastique Broûtin
            
            Sr. Marie de Ste Madelaine Rillieux
            Sr Margerite de St charle carrier
            Sr. Marthe de St. Antoine Délattre
            Sr Marie Joseph Braux
            Sr Félicité de St Jean Nicola Novice
            Marie Blanc agregée pour Servir la communaute
          
        